Case 1:18-cv-02427-TJK Document 38-4 Filed 10/23/20 Page 1 of 11




               EXHIBIT
                  D
        Case
         Case1:18-cv-02427-TJK
               1:18-cv-02427-TJK Document
                                  Document38-4
                                           34 Filed
                                               Filed 08/28/20
                                                     10/23/20 Page
                                                              Page 12 of
                                                                      of 211



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 RAJIV SHAH GOSAIN,
 Individually and as assignee                      Civil Action No. 18-2427(TJK)
 and in the name of
 TECHINVEST INDIA PRIVATE LTD,
         Plaintiff

        v.

 THE REPUBLIC OF INDIA,
 THE MINISTRY OF CORPORATE
 AFFAIRS, THE MINISTRY OF LAW AND
 JUSTICE, and THE OFFICE OF THE
 OFFICIAL LIQUIDATOR,
       Defendants



                          AFFIDAVIT IN SUPPORT OF DEFAULT

       I hereby certify under penalty of perjury, this 28th day of August, 2020, that I am the

attorney of record for the plaintiff in the above-captioned case; that the defendants Republic of

India, Ministry of Corporate Affairs, Ministry of Law and Justice, and the Office of the Official

Liquidator were:

       1.      Served via UPS pursuant to provisions of 28 U.S.C. Section 1608(a)(2) and

Articles 2 and 3 of the Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters, 20 U.S.T. 361; T.I.A.S. 6638; 658 U.N.T.S. 163, on

January 31, 2020. A true and correct copy of the proof of delivery of the Summons is attached

hereto as Exhibit 1.

       2.      The authority for obtaining personal jurisdiction over the defendant served outside

the District of Columbia is 28 U.S.C. Section 1608(a)(2).

       I further certify under penalty of perjury that: no appearance has been entered by said

defendants in this case; no pleading has been filed and none served upon the attorney for the
          Case
           Case1:18-cv-02427-TJK
                 1:18-cv-02427-TJK Document
                                    Document38-4
                                             34 Filed
                                                 Filed 08/28/20
                                                       10/23/20 Page
                                                                Page 23 of
                                                                        of 211




plaintiffs; no extension has been given and the time for filing has expired.

         The Clerk is requested to enter a Default against said defendants.



                                              Respectfully submitted,

 Dated: August 28, 2020
                                      By: /s/ Gene M. Burd

                                      Gene M. Burd (D.C. Bar No. 1004330)
                                      FISHERBROYLES LLP
                                      1200 G Street, Suite 800
                                      Washington, DC 20005
                                      Email: gene.burd@fisherbroyles.com
                                      Telephone: 202.750.0529

                                      Attorneys for Plaintiff Rajiv Shah Gosain




4848-4131-8345, v. 2
         Case
         Case
         Case1:18-cv-02427-TJK
              1:18-cv-02427-TJK
              1:18-cv-02427-TJK Document
                                Document
                                Document38-4
                                         34-1
                                         33-1 Filed
                                              Filed
                                              Filed10/23/20
                                                    08/28/20
                                                    04/22/20 Page
                                                             Page
                                                             Page41
                                                                  1of
                                                                    of
                                                                    of11
                                                                       8
                                                                       8




                              EXHIBIT 1




14910228v1
Case
Case
Case1:18-cv-02427-TJK
     1:18-cv-02427-TJK
     1:18-cv-02427-TJK Document
                       Document
                       Document38-4
                                34-1
                                33-1 Filed
                                     Filed
                                     Filed10/23/20
                                           08/28/20
                                           04/22/20 Page
                                                    Page
                                                    Page52
                                                         2of
                                                           of
                                                           of11
                                                              8
                                                              8
Case
Case
Case1:18-cv-02427-TJK
     1:18-cv-02427-TJK
     1:18-cv-02427-TJK Document
                       Document
                       Document38-4
                                34-1
                                33-1 Filed
                                     Filed
                                     Filed10/23/20
                                           08/28/20
                                           04/22/20 Page
                                                    Page
                                                    Page63
                                                         3of
                                                           of
                                                           of11
                                                              8
                                                              8
Case
Case
Case1:18-cv-02427-TJK
     1:18-cv-02427-TJK
     1:18-cv-02427-TJK Document
                       Document
                       Document38-4
                                34-1
                                33-1 Filed
                                     Filed
                                     Filed10/23/20
                                           08/28/20
                                           04/22/20 Page
                                                    Page
                                                    Page74
                                                         4of
                                                           of
                                                           of11
                                                              8
                                                              8
Case
Case
Case1:18-cv-02427-TJK
     1:18-cv-02427-TJK
     1:18-cv-02427-TJK Document
                       Document
                       Document38-4
                                34-1
                                33-1 Filed
                                     Filed
                                     Filed10/23/20
                                           08/28/20
                                           04/22/20 Page
                                                    Page
                                                    Page85
                                                         5of
                                                           of
                                                           of11
                                                              8
                                                              8
Case
Case
Case1:18-cv-02427-TJK
     1:18-cv-02427-TJK
     1:18-cv-02427-TJK Document
                       Document
                       Document38-4
                                34-1
                                33-1 Filed
                                     Filed
                                     Filed10/23/20
                                           08/28/20
                                           04/22/20 Page
                                                    Page
                                                    Page96
                                                         6of
                                                           of
                                                           of11
                                                              8
                                                              8
Case
 Case
 Case1:18-cv-02427-TJK
      1:18-cv-02427-TJK
      1:18-cv-02427-TJK Document
                         Document
                         Document38-4
                                  34-1
                                  33-1 Filed
                                        Filed
                                        Filed10/23/20
                                              08/28/20
                                              04/22/20 Page
                                                        Page
                                                        Page10
                                                             7
                                                             7 of
                                                               of 8
                                                                  11
                                                                  8
Case
 Case
 Case1:18-cv-02427-TJK
      1:18-cv-02427-TJK
      1:18-cv-02427-TJK Document
                         Document
                         Document38-4
                                  34-1
                                  33-1 Filed
                                        Filed
                                        Filed10/23/20
                                              08/28/20
                                              04/22/20 Page
                                                        Page
                                                        Page11
                                                             8
                                                             8 of
                                                               of 8
                                                                  11
                                                                  8
